Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 1 of 12 PageID #: 9685



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------X
 OFFICIAL COMMITTEE OF UNSECURED
 CREDITORS OF EXETER HOLDING, LTD.,

                         Plaintiff,
                                                       MEMORANDUM & ORDER
             -against-                                 13-CV-5475(JS)(AKT)

 LINDA HALTMAN, et al.,

                     Defendants.
 -----------------------------------X
 APPEARANCES
 For Plaintiff:      John D. Roesser, Esq.
                     Roesser PLLC
                     12 East 49th Street
                     New York, New York 10017

 For Defendants:
 Linda Haltman,          Marc A. Pergament, Esq.
 Michael Haltman, &      Marc J. Weingard, Esq.
 Samantha Haltman        Weinberg, Gross & Pergament, LLP
                         400 Garden City Plaza, Suite 403
                         Garden City, New York 11530

 Larry Frank             Norma E. Ortiz, Esq.
                         Ortiz & Ortiz, L.L.P.
                         127 Livingston Street
                         Brooklyn, New York 11201

 Bruce Frank             Bruce Frank, pro se
                         1926 South Pearl Street
                         Denver, Colorado 80210

 Kathleen Frank          Kathleen Frank, pro se
                         1926 South Pearl Street
                         Denver, Colorado 80210

                         10295 Dowling Court
                         Highlands Ranch, Colorado 80126

 Arnold & Sondra         Arnold & Sondra Frank, pro se
 Frank Irrevocable       10873 Northgreen Drive
 Trust                   Lake Worth, Florida 33449
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 2 of 12 PageID #: 9686



 SEYBERT, District Judge:

               Upon referral from this Court (Oct. 8, 2019 Elec. Order),

 Magistrate Judge A. Kathleen Tomlinson recommends that the Court

 (1) DENY plaintiff The Official Committee of Unsecured Creditors

 of Exeter Holding, Ltd.’s (“Plaintiff”) partial motion for summary

 judgment (Pl. Mot., D.E. 342) and (2) GRANT defendant Samantha

 Haltman’s (“Samantha”) motion for summary judgment (Def. Mot.,

 D.E.     334).   (Report     and   Recommendation    (“R&R”),    D.E.   358.)

 Plaintiff objects to the R&R in part.          (Pl. Obj., D.E. 362).        For

 the following reasons, Plaintiff’s objections are OVERRULED and

 the R&R is ADOPTED in its entirety.          Plaintiff’s motion is DENIED

 and Samantha’s motion is GRANTED.

 I.      Background and Proceedings

               The Court assumes the parties’ familiarity with the

 extensive procedural history of this case and will discuss the

 facts only as necessary for the pending motions. The Court directs

 the parties’ attention to its Memorandum and Order concerning

 Defendants’ Motion to Dismiss (Mar. 30, 2018 M&O, D.E. 278), along

 with Judge Tomlinson’s R&R and previous R&Rs (D.E. 151, 152, 179,

 252, 253, 301) for a full recitation of the facts and procedural

 history of this matter.

               Plaintiff alleges that the various Defendants defrauded

 Exeter, their closely held family-run corporation, by transferring

 funds    to    themselves,    to   trusts,   and    to   other   entities    in

                                        2
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 3 of 12 PageID #: 9687



 Defendants’ control for their personal use. (See generally Compl.,

 D.E. 3-9.)      As relevant here, Plaintiff seeks summary judgment

 against defendants Linda Haltman, Michael Haltman, Bruce Frank,

 Kathleen Frank, Larry Frank, and the Arnold and Sondra Frank

 Irrevocable Trust with respect to: (1) Count IV (Constructive

 Fraudulent       Transfer       under         Bankruptcy       Code      (“Bankr.”)

 § 548(a)(1)(B)); (2) Count V (Constructive Fraudulent Conveyance

 under New York’s Debtor and Creditor Law (“DCL”) §§ 273, 274, 275);

 (3) Count VI (Set-Aside of Avoidable Preferences under Bankruptcy

 Code § 547); (4) Count VII (Breach of Fiduciary Duty of Care);

 (5) Count     VIII    (Breach      of   Fiduciary     Duty    of   Loyalty);    and

 (6)   Count IX (Aiding and Abetting Breach of Fiduciary Duty). (Pl.

 Mot.; R&R at 3.)      Plaintiff objects only to the portion of the R&R

 that this Court deny its motion as to its claims for breach of

 fiduciary duty and the aiding and abetting of the breach of

 fiduciary duty (Counts VII, VIII, and IX).                 (Pl. Obj. at 1-2, 17.)

              Next, Samantha’s motion seeks summary judgment in her

 favor on Count XII (Turnover) and Count XIII (Unjust Enrichment).

 (Def.   Mot.;   R&R    at   3.).        There   are   no    objections    to   Judge

 Tomlinson’s recommendation that the Court grant Samantha’s motion

 for summary judgment.

 II.   Legal Standard

              Rule 56(a) of the Federal Rules of Civil Procedure

 provides that a “court shall grant summary judgment if the movant

                                           3
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 4 of 12 PageID #: 9688



 shows that there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.”                    To

 determine whether the moving party has satisfied this burden, the

 Court is required to view the evidence and all factual inferences

 arising from that evidence in the light most favorable to the non-

 moving party.     Doro v. Sheet Metal Workers’ Int’l Ass’n, 498 F.3d

 152, 155 (2d Cir. 2007); Woodman v. WWOR-TV, Inc., 411 F.3d 69, 75

 (2d Cir. 2005).        In reviewing an R&R, this Court “may accept,

 reject, or modify the recommended disposition” and “must determine

 de novo any part of the magistrate judge’s disposition that has

 been properly objected to.”          FED. R. CIV. P. 72.      “When a party

 makes no objections, or where it makes only conclusory or general

 objections, courts will review the magistrate’s findings for clear

 error.”     Pagan v. Brown, No. 07-CV-0453, 2011 WL 3235769, at *1

 (E.D.N.Y. July 28, 2011), aff’d, 485 F. App’x 454 (2d Cir. 2012).

             “[E]ven in a de novo review of a party’s specific

 objections, the court will not consider ‘arguments, case law and/or

 evidentiary material which could have been, but were not, presented

 to the magistrate judge in the first instance.’”            Brown v. Smith,

 No. 09-CV-4522, 2012 WL 511581, at *1 (E.D.N.Y. Feb. 15, 2012)

 quoting Kennedy v. Adamo, No. 02–CV–1776, 2006 WL 3704784, at *1

 (E.D.N.Y. Sept. 1, 2006)); see also Wesley v. Alexander, No. 99-

 CV-2168, 2005 WL 1352593, at *6 (S.D.N.Y. June 8, 2005) (because

 magistrates     play   a   crucial   role   within   the   federal   judicial

                                        4
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 5 of 12 PageID #: 9689



 framework by assuming “some of the burden imposed on the district

 courts by a burgeoning caseload,” . . . “the law is clear that

 when a dispositive motion is heard before a magistrate judge, the

 [litigants] must make all . . . arguments then and there, and

 cannot    later    add   new   arguments    at    subsequent      stages   of   the

 proceedings” without a compelling reason) (internal quotation

 marks and citations omitted).

 III. Samantha’s Motion

             The R&R recommends that Samantha’s motion for summary

 judgment    as    to   Count   XII   (Turnover)     and   Count    XIII    (Unjust

 Enrichment) be granted.        (R&R at 19-28.)      No party objects to this

 recommendation.        This Court previously dismissed Plaintiff’s claim

 against Samantha for aiding and abetting breach of fiduciary duty

 (Count IX).      (Mar. 30, 2018 M&O at 31-33.)        Plaintiff withdrew its

 claims for fraud and fraudulent conveyance as against Samantha.

 (R&R at 4.)       Accordingly, as all other claims against Samantha

 have been dismissed or withdrawn, only the subject turnover and

 unjust enrichment claims remain.                 “To accept the report and

 recommendation of a magistrate judge to which no specific, timely

 objection has been made, the district judge need only be satisfied

 that there is no clear error apparent on the face of the record.”

 Condoleo v. Guangzhou Jindo Container Co., 427 F. Supp. 3d 316,

 319 (E.D.N.Y. 2019) (citations omitted).            In reviewing the R&R for

 clear error on these issues, the Court finds none, and it ADOPTS

                                         5
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 6 of 12 PageID #: 9690



 the recommendation that Samantha be granted summary judgment on

 these two remaining claims.           Samantha’s motion (D.E. 334) is

 GRANTED.      The Clerk of the Court is directed to TERMINATE Samantha

 Haltman as a defendant.

 IV.    Plaintiff’s Motion

        A.     Counts IV, V, and VI are DISMISSED

               Plaintiff does not object to the recommendation that

 this Court deny Plaintiff summary judgment on its constructive

 fraudulent transfer (R&R at 28-34) and avoidable preference (R&R

 at 35-38) claims. In reviewing these portions of the R&R for clear

 error, the Court finds none, and ADOPTS the R&R in this respect.

 Accordingly, Plaintiff’s motion for summary judgment is DENIED as

 to    Count    IV   (Constructive   Fraudulent    Transfer      under    Bankr.

 § 548(a)(1)(B)), Count V (Constructive Fraudulent Conveyance under

 DCL §§ 273, 274, 275), and Count VI (Set-Aside of Avoidable

 Preferences under Bankr. § 547).

        B.     Counts VII, VIII, and IX

               The   R&R   further   recommends    that   this    Court     deny

 Plaintiff’s motion for summary judgment as to its breach of

 fiduciary duty (R&R at 38-46) and aiding and abetting a breach of

 fiduciary duty (R&R at 47) claims.            Plaintiff objects, arguing

 that in applying de novo review, this Court should conclude that

 the facts demonstrating Linda Haltman’s (“Linda”) breach of her

 fiduciary duty to Exeter are “beyond dispute.”            (Pl. Obj. at 1.)

                                       6
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 7 of 12 PageID #: 9691



 Plaintiff further contends that once this Court finds Linda’s

 breach, there is no factual dispute as to the aiding and abetting

 claim against Larry Frank (“Larry”) and Bruce Frank (“Bruce”).

 (Pl. Obj. at 13-14.)

                Plaintiff submits a declaration from Brian A. Serotta,

 a CPA who reviewed Exeter’s books and records (Serotta Decl., D.E.

 363), with its objections, and asks the Court to review it pursuant

 to FED. R. CIV. P. 72(b)(3) (in resolving objections, the District

 Judge may “receive further evidence”).                According to Plaintiff,

 the declaration “does not present evidence that is new in substance

 or nature, but rather lends further support for evidence and points

 already presented.”        (Pl. Obj. at 1, n.1.)          The Court confines

 itself to the evidence presented to Judge Tomlinson, as “[i]t is

 not in the interests of justice to allow a party to wait until the

 Report and Recommendation or Order has been issued and then submit

 evidence that the party had in its possession but chose not to

 submit.    Doing so would allow parties to undertake trial runs of

 their motion, adding to the record in bits and pieces depending

 upon the rulings or recommendation they received.”                   Hynes v.

 Squillace, 143 F.3d 653, 656 (2d Cir. 1998) (internal quotation

 marks    and    citation   omitted).       If,   as   Plaintiff   states,   the

 declaration merely “lends further support” to evidence before the

 magistrate, this Court need not consider it.



                                        7
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 8 of 12 PageID #: 9692



             Counts VII and VIII of the Complaint allege that Linda

 and Arnold Frank1 breached their fiduciary duties to Exeter.                  To

 prove a defendant breached his or her fiduciary duty, a plaintiff

 must demonstrate: “[1] the existence of a fiduciary duty; [2] a

 knowing breach of that duty; and [3] damages resulting therefrom.”

 Johnson v. Nextel Commc’ns, Inc., 660 F. 3d 131, 138 (2d Cir. 2011)

 (citations omitted).       Judge Tomlinson concluded that there were

 material facts in dispute regarding Linda’s breach of her fiduciary

 duties,      precluding     summary       judgment         on   these    claims.

 Specifically, the R&R found that (1) the record, including Linda’s

 deposition testimony, did not adequately reflect if the “related

 corporations” referenced in Linda’s letters and statements involve

 the same Property Corporations forming the basis of Plaintiff’s

 damages (R&R at 40-42); (2) the record did not adequately evidence

 that Linda’s general transfer of Exeter assets for the benefits of

 insiders (the defendant family members) was a breach of her

 fiduciary    duty,   because   Plaintiff     did     not    reference   specific

 transfers or Linda’s role in them (R&R at 39, n.20); (3) the record

 does not adequately demonstrate Linda’s actual involvement in the

 Property Corporations transfer scheme (“Scheme”) (R&R at 44-45).




 1 Arnold Frank, the family patriarch, passed away during the
 pendency of this case. Plaintiff elected not to pursue claims
 against his estate.
                                       8
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 9 of 12 PageID #: 9693



             Plaintiff      states    that    Linda   breached       her    fiduciary

 duties by participating in the large-scale Scheme, and that other

 alleged    acts   (submitting       false    statements   to    New       York   State

 regulators,       making    false      representations         on     a     mortgage

 application, and directing Larry to backdate Quick Books entries)

 show Linda’s knowledge, execution, and consciousness of guilt with

 respect to the Scheme.        (Pl. Obj. at 2, n.3.)        Plaintiff restates

 the record evidence it believes supports the breach of fiduciary

 duty claims in asking this Court to come to a different conclusion

 upon de novo review.         However, the R&R thoroughly discussed the

 evidence--or lack thereof--in each instance.

             As to Linda’s statements to New York State regulators,

 the letters reference “[a]ll investments in related corporations”

 (2005 Letter, Pl. 56.1 Stmt., D.E. 315-1, ¶ 81) and that Exeter’s

 loans were secured by mortgages to “related companies” (2008 Fin.

 Stmt., Pl. 56.1 Stmt., ¶ 84).               The R&R finds that the “related

 companies” are not sufficiently identified in Linda’s deposition

 testimony, as Plaintiff contends they are, because her testimony

 only refers to three out of twelve Property Corporations.                    (R&R at

 40-42.)    Plaintiff does not dispute that the testimony only refers

 to three Property Corporations.              The Court similarly finds this

 insufficient to adequately link the statements to the damages.

 While it is plausible that Linda participated in the Scheme by

 virtue of her role as president and her control over day-to-day

                                         9
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 10 of 12 PageID #: 9694



  operations, including the books (see Pl Obj. at 6-7), Plaintiff

  has not proffered sufficient evidence demonstrating the absence of

  material facts in dispute, especially as any factual inferences

  must be viewed in the light most favorable to Defendants.

               As     to     purported       false     statements      on   a     mortgage

  application,       Linda    and     her    husband    Michael     submitted      a   loan

  application for property owned by a Property Corporation and

  represented that it would be their second home and they did not

  intend on selling it.             Michael later testified that they never

  intended to live there.             (R&R at 17-18.)         Judge Tomlinson found

  that Plaintiff had not explained or demonstrated how Linda’s

  statements        caused    damages       and    noted   the    de    minimis        funds

  transferred       from     Exeter   to     the   Property   Corporation         in   this

  instance.          (R&R    at   43.)        Plaintiff     argues      that     the     R&R

  “misconstrues the point” because the mortgage application is not

  a    “standalone     breach”      but     rather   “demonstrates        knowledge     and

  execution of the Scheme.”                 (Pl. Obj. at 8, n.9.)               Plaintiff,

  however, misconstrues this point.                Again, the R&R does not dispute

  that Linda owed a fiduciary duty, but rather concludes that there

  is    insufficient         evidence       demonstrating        actual     actions      in

  furtherance of her breach.

               And as to Linda’s directive to Larry to backdate certain

  Quick Books entries, Judge Tomlinson found that Linda’s affidavit

  explaining why she did so raises sufficient questions of fact and

                                              10
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 11 of 12 PageID #: 9695



  presents credibility issues not resolvable on summary judgment.

  (R&R   at   43.)      This   Court   agrees.    Accordingly,    Plaintiff’s

  objections regarding Linda’s breach are OVERRULED.

               Finally, Count IX alleges that Larry and Bruce, among

  others, aided and abetted Linda’s breach of her fiduciary duty to

  Exeter.     Because the aiding and abetting claim is contingent upon

  Linda’s underlying breach, and Judge Tomlinson concluded there

  were material issues of fact precluding summary judgment as to

  Linda’s breach, the R&R recommends that Plaintiff’s motion be

  denied for the aiding and abetting claim against Larry and Bruce.

  (R&R at 47.)       Plaintiff objects, arguing that because the evidence

  establishes Linda’s breach, Larry and Bruce’s aiding and abetting

  should have been considered and found established.             (Pl. Obj. at

  13-16.)      Because the Court agrees that Linda’s breach of her

  fiduciary duties has not been clearly established, it need not

  consider the aiding and abetting claim against Larry and Bruce.

  Accordingly, Plaintiff’s objections on this point are OVERRULED.

  V.     Conclusion

               Plaintiff’s objections are OVERRULED and the R&R (D.E.

  358) is ADOPTED in its entirety.               Accordingly, (1) Samantha

  Haltman’s motion for summary judgment (D.E. 334) is GRANTED and

  the Clerk of the Court is directed to TERMINATE Samantha Haltman

  as a defendant and (2) Plaintiff’s motion for summary judgment

  (D.E. 342) is DENIED.

                                        11
Case 2:13-cv-05475-JS-AKT Document 364 Filed 06/01/20 Page 12 of 12 PageID #: 9696



              Within thirty (30) days of the date of this Order, the

  parties are to submit a joint letter advising the Court whether

  (1) there are any outstanding substantive or scheduling issues to

  address prior to trial and (2) whether they wish to schedule a

  settlement conference with Judge Tomlinson.



                                            SO ORDERED.



                                            /s/ JOANNA SEYBERT     __
                                            Joanna Seybert, U.S.D.J.

  Dated: May   29 , 2020
         Central Islip, New York




                                       12
